Case 9:19-cv-80400-RLR Document 1 Entered on FLSD Docket 03/22/2019 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            _____________________ Division

                                        CASE NO.


 ZAC CASSIDY, JUSTIN S. McINTOSH, RICK SHAWBELL,                                )
 JAMES BOYLAN, VINCENT FORTUNE, ROGER T. MOORE,                                 )
 JONATHAN R. BORDEN, JAMES F. STUBBLEFIELD,                                     )
 CARL TIRONE, WILLIAM A. BARROW and JEFF MELDRIM, as Trustees                   )
 of the I.B.E.W. LOCAL UNION NO. 728 PENSION TRUST FUND,                        )
 I.B.E.W. LOCAL UNION NO. 728 ANNUITY TRUST FUND,                               )
 I.B.E.W. LOCAL UNION NO. 728 FAMILY HEALTHCARE FUND, and                       )
 THE FLORIDA EAST COAST ELECTRICAL JOINT APPRENTICESHIP                         )
 AND TRAINING COMMITTEE,                                                        )
                                                                                )
       Plaintiffs,                                                              )
                                                                                )
 vs.                                                                            )
                                                                                )
 PR LOCAL ELECTRIC, INC., a Florida Corporatio n                                )
                                                                                )
       Defendant.                                                               )
 ______________________________________________________                   ______/

                COMPLAINT FOR DAMAGES AND TO COMPEL AUDIT

       Plaintiffs ZAC CASSIDY et al., as TRUSTEES OF THE I.B.E.W. LOCAL UNION NO.

 728 PENSION TRUST FUND, et al., (the “Trustees” or the “Funds”) sue Defendant PR

 ELECTRIC, INC., (the “Defendant”) as follows:

              I.     NATURE OF ACTION, JURISDICTION, AND VENUE

 1.    This is a delinquent contributions collection action, brought by the Trustees on behalf of

       the Funds, which arises under the laws of the United States that contain their own

       jurisdictional requirements: Sections 502 and 515 of the Employee Retirement Income

       Security Act of 1974 (“ERISA”), 29 U.S.C. §1132 and §1145.

 2.    Pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), venue is proper in this




                                               1
Case 9:19-cv-80400-RLR Document 1 Entered on FLSD Docket 03/22/2019 Page 2 of 3



       Court because the Trustees administer the Funds, and Defendant’s breach occurred in

       Broward County, Florida, which is in this judicial district.

                                         II.    PARTIES

 3.    The Trustees have been at all times material hereto, trustees and fiduciaries within the

       meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

 4.    The Funds are “employee benefit plans” and “multiemployer plans” as defined by Sections

       3(3) and 3(37) of ERISA, 29 U.S.C. §1002(3) and §1002(37).

 5.    Upon information and belief, Defendant is a Florida corporation, authorized to and doing

       business under the laws of the State of Florida, and having a business address in this judicial

       district at: 151 Seabreeze Circle, Jupiter, FL 33477.

 6.    Defendant is an “Employer” within the meaning of Section 3(5) of ERISA, 29 U.S.C.

       §1002(5).

                                  III.    CAUSE OF ACTION

 7.    Defendant agreed to be bound and remained bound to a series of collective bargaining

       agreements as they related to wage rates and contribution obligations to the Funds, by

       signing a collective bargaining agreement through its conduct of paying contributions to

       the Funds.

 8.    A true and correct copy of the most current collective bargaining agreement is attached as

       Exhibit 1.

 9.    Defendant employed persons within the trade and territorial jurisdiction of the collective

       bargaining agreement and was obligated to pay fringe benefit contributions and other

       payments to the Funds.

 10.   Defendant breached said agreement by failing to make full and complete payment of all




                                                 2
Case 9:19-cv-80400-RLR Document 1 Entered on FLSD Docket 03/22/2019 Page 3 of 3



        fringe benefit contributions and other payments that were due to the Funds for payroll

        periods after January 1, 2015.

 11.    Defendant also breached the agreement by failing to allow the Funds’ accountants to

        conduct an audit of their payroll books and records.

 12.    The Trustees have complied with all conditions precedent in bringing this suit.

        WHEREFORE, the Trustees respectfully request that this Court enter a Judgment against

 Defendant, providing for:

        a.      an award of damages for all unpaid fringe benefit contributions and other payments

 due for payroll periods after January 1, 2015 together with any additional liquidated damages,

 interest, and reasonable attorneys’ fees and costs;

        b.      an order compelling the Defendant to comply with the Trustees’ lawful and rightful

 demand for an payroll records examination/audit; and

        c.      Such other relief as is just and proper.

                                                       Respectfully submitted,

                                                       SUGARMAN & SUSSKIND, P.A.
                                                       Attorneys for the Trustees
                                                       100 Miracle Mile, Suite 300
                                                       Coral Gables, FL 33134
                                                       Tel. (305) 529-2801
                                                       Fax (305) 447-8115

                                                       By      /s/ D. Marcus Braswell, Jr.
                                                               D. MARCUS BRASWELL, Jr.
                                                               Florida Bar No. 146160

                                                       This 14th day of January, 2019.




                                                  3
